Exhibit 10.3

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

RIEMER & BRAUNSTEIN LLP

THREE CENTER PLAZA

BOSTON, MASSACHUSETTS 02108

ATTENTION: KEVIN J. LYONS, ESQUIRE

THIS DOCUMENT TO BE RECORDED BOTH AS A

DEED OF TRUST AND A FIXTURE FILING

THIS DOCUMENT SECURES OBLIGATIONS WHICH CONTAIN A PROVISION FOR A

VARIABLE RATE OF INTEREST

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT, AND FIXTURE FILING

 

TRUSTOR:   

SSTI 12714 S LA CIENEGA BLVD, LLC,

a Delaware limited liability company

BENEFICIARY:   

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent and Lender

TRUSTEE:   

Commonwealth Land Title Company,

a California corporation



--------------------------------------------------------------------------------

DEED OF TRUST,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT, AND FIXTURE FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND
FIXTURE FILING (“Deed of Trust”) is made as of the 1st day of July, 2011, by
SSTI 12714 S LA CIENEGA BLVD, LLC, a Delaware limited liability company having
an address at c/o Strategic Storage Holdings, LLC, 111 Corporate Drive, Suite
120, Ladera Ranch, CA 92694 (the “Trustor”) in favor of Commonwealth Land Title
Company, a California corporation, having a place of business at 801 S. Figueroa
St., Suite 870, Los Angeles, CA 90017, as trustee (“Trustee”), for the benefit
of KEYBANK NATIONAL ASSOCIATION, a national banking association, as agent under
a Credit Agreement (hereinafter called the “Credit Agreement”) dated July 1,
2011 among the Trustor, Strategic Storage Operating Partnership, L.P., and its
Subsidiaries party to the Credit Agreement as “Borrower”, KeyBank National
Association and the other lending institutions which become parties to the
Credit Agreement (KeyBank National Association and the other lending
institutions which become parties to the Credit Agreement are collectively
referred to as the “Lenders” and individually as the “Lender”), and KeyBank
National Association, as Agent, having a place of business at 225 Franklin
Street, Boston, Massachusetts 02110 (hereinafter, “Agent”) (hereinafter, the
Agent and the Lenders are called “Beneficiary”).

The term Trustor shall include wherever the context permits its successors and
assigns. The term Beneficiary shall include, wherever the context permits, its
successors and assigns as the beneficiary for the time being of this Deed of
Trust and the holder of the Note and other Obligations hereby secured.

This Deed of Trust is granted pursuant to the terms, provisions and conditions
the Credit Agreement. Further, this Deed of Trust is intended to constitute:
(i) a deed of trust under California law, (ii) a fixture filing under
Section 9334 of the Uniform Commercial Code of California, and (iii) a security
agreement and financing statement under the Uniform Commercial Code of
California. This Deed of Trust is also intended to operate and be construed as
an absolute present assignment of the rents, issues and profits of the Property,
in accordance with the provisions of California Civil Code §2938, as the same
may be amended from time to time, Trustor hereby agreeing that Beneficiary is
entitled to receive the rents, issues and profits of the Property prior to an
Event of Default and without entering upon or taking possession of the Property,
all as more particularly described in and subject to the Credit Agreement.
Capitalized terms used herein which are not otherwise specifically defined shall
have the same meaning herein as in the Credit Agreement.

 

-1-



--------------------------------------------------------------------------------

WITNESSETH

TRUSTOR HEREBY IRREVOCABLY GRANTS, BARGAINS, SELLS, CONVEYS, TRANSFERS AND
ASSIGNS:

To Trustee, in trust, with power of sale and right of entry and possession, all
of its present and future estate, right, title and interest in and to that
certain real property located in the County of Los Angeles, State of California,
as more particularly described in Exhibit A attached hereto and made a part
hereof, including all easements and rights used in connection therewith or as a
means of access thereto, together with all right, title and interest that
Trustor now has or may hereafter acquire in:

A. Real Estate. The fee simple interest of the Trustor in and to that certain
parcel of land located in Los Angeles County, California more particularly
described on Exhibit A which is annexed hereto and made a part hereof (“Land”),
together with the improvements and other structures now or hereafter situated
thereon (such improvements and other structures being sometimes collectively
called the “Improvements”) commonly known as and numbered 12714 S. La Cienega
Blvd, Hawthorne, Los Angeles County, California, together with all rights,
privileges, tenements, hereditaments, appurtenances, easements, including, but
not limited to, rights and easements for access and egress and utility
connections, and other rights now or hereafter appurtenant thereto (hereinafter,
collectively the “Real Estate”);

B. Fixtures. All real estate fixtures or items which by agreement of the parties
may be deemed to be such fixtures, now or hereafter owned by Trustor, or in
which Trustor has or hereafter obtains an interest, and now or hereafter located
in or upon the Real Estate, or now or hereafter attached to, installed in, or
used in connection with any of the Real Estate, including, but not limited to,
any and all portable or sectional buildings, bathroom, plumbing, heating,
lighting, refrigerating, ventilating and air-conditioning apparatus and
equipment, garbage incinerators and receptacles, elevators and elevator
machinery, boilers, furnaces, stoves, tanks, motors, sprinkler and fire
detection and extinguishing systems, doorbell and alarm systems, window shades,
screens, awnings, screen doors, storm and other detachable windows and doors,
mantels, partitions, built-in cases, counters and other fixtures whether or not
included in the foregoing enumeration (“Fixtures”);

C. Additional Appurtenances. All bridges, easements, rights of way, licenses,
privileges, hereditaments, permits and appurtenances hereafter belonging to or
enuring to the benefit of the Real Estate and all right, title and interest of
Trustor in and to the land lying within any street or roadway adjoining any of
the Real Estate and all right, title and interest of Trustor in and to any
vacated or hereafter vacated streets or roads adjoining any of the Real Estate
and any and all reversionary or remainder rights (“Additional Appurtenances”);

D. Awards. All of the right, title and interest of Trustor in and to any award
or awards heretofore made or hereafter to be made by any municipal, county,
state or federal authorities to the present or any subsequent owners of any of
the Real Estate or the Land, or the Improvements, or the Fixtures, or the
Additional Appurtenances, or the Leases or the Personal Property, including,
without limitation, any award or awards, or settlements or payments, or other
compensation hereafter made resulting from (x) condemnation proceedings or the
taking of the Real Estate, or the Land, or the Improvements, or the Fixtures, or
the Additional Appurtenances, or the Leases or the Personal Property, or any
part thereof, under the power of eminent domain, or (y) the alteration of grade
or the location or discontinuance of any street adjoining the Land or any
portion thereof, or (z) any other injury to or decrease in value of the
Mortgaged Property (as hereinafter defined)(“Awards”);

 

-2-



--------------------------------------------------------------------------------

E. Leases. All leases or subleases now or hereafter entered into of the Real
Estate, or any portion thereof, and all rents, issues, profits, revenues,
earnings and royalties therefrom, and all right, title and interest of Trustor
thereunder, including, without limitation, cash, letters of credit, or
securities deposited thereunder to secure performance by the tenants or
occupants of their obligations thereunder, whether such cash, letters of credit,
or securities are to be held until the expiration of the terms of such leases,
subleases or occupancy agreements or applied to one or more of the installments
of rent coming due prior to the expiration of such terms including, without
limitation, the right to receive and collect the rents thereunder (“Leases”);
and

F. Personal Property. All tangible and intangible personal property now owned or
at any time hereafter acquired by Trustor of every nature and description, and
used in any way in connection with the Real Estate, the Fixtures, the Additional
Appurtenances, or any other portion of the Mortgaged Property, including,
without limitation express or implied upon the generality of the foregoing, all
Equipment, Goods, Inventory, Fixtures, Accounts, Instruments, Documents and
General Intangibles (as each such capitalized term is defined in the Uniform
Commercial Code in effect in the state where the Real Estate is situated) and
further including, without any such limitation, the following whether or not
included in the foregoing: materials; supplies; furnishings; chattel paper;
money; bank accounts; security deposits; utility deposits; any insurance or tax
reserves deposited with Agent; any cash collateral deposited with Agent; claims
to rebates, refunds or abatements of real estate taxes or any other taxes;
contract rights; plans and specifications; licenses, permits, approvals and
other rights; the rights of Trustor under contracts with respect to the Real
Estate or any other portion of the Mortgaged Property, or the Project; signs,
brochures, advertising, the name by which the Mortgaged Property is known and
any variation of the words thereof, and good will; copyrights, service marks,
and all goodwill associated therewith; and trademarks; all proceeds paid for any
damage or loss to all or any portion of the Real Estate, the Fixtures, the
Additional Appurtenances, any other Personal Property or any other portion of
the Mortgaged Property (“Insurance Proceeds”); all Awards; all Leases; all books
and records; and all proceeds, products, additions, accessions, substitutions
and replacements to any one or more of the foregoing (collectively, the
“Personal Property”).

All of the Real Estate, Fixtures, Additional Appurtenances, Awards, Leases,
Rents and Personal Property is hereinafter referred to collectively as the
“Mortgaged Property.” The Trustor and the Agent and the Lenders hereby
acknowledge that the Mortgaged Property does not, and shall not, consist of any
Fixtures or Personal Property of any of the tenants of the Trustor, except to
the extent that the Trustor has any rights, title, or interest in and to said
Fixtures and Personal Property.

Notwithstanding the forgoing, to the extent that the Credit Agreement provides
for particular rights in favor of Borrower related to the handling, processing
or treatment of specific portions of the Mortgaged Property, including but not
limited to use of proceeds of any Awards, rights of receipt and collection of
rents in connection with Leases and rights related to particular portions of the
Personal Property, the definition of Mortgaged Property shall include and the
Mortgaged Property shall be subject to any such particular rights as are
expressly provided to Borrower in the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD said Mortgaged Property bargained and described, together
with all and singular the lands, tenements, privileges, water rights,
hereditaments and appurtenances thereto belonging or in anywise appertaining,
and the reversion and reversions, remainder and remainders, rents, issues and
profits thereof, and all of the estate, right, title, claim and demands
whatsoever of Trustor, either in law or in equity, of, in and to the
above-bargained Mortgaged Property forever, as security for the faithful
performance of the Obligations under the Note secured hereby and as security for
the faithful performance of each and all of the covenants, agreements, terms and
conditions of this Deed of Trust, FOR THE PURPOSE OF SECURING THE OBLIGATIONS:

The term “Obligations” shall mean and include:

A. The payment of the principal sum, interest at variable rates as may be
adjusted from time to time, charges and indebtedness evidenced by certain
promissory notes (hereinafter individually and collectively referred to as the
“Note”) issued under and in accordance with the Credit Agreement, including any
extensions, renewals, replacements, increases, modifications and amendments
thereof, in the original aggregate amount of up to TWENTY-TWO MILLION DOLLARS
($22,000,000.00) given by Borrower to the order of the respective Lenders;

B. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Trustor under and pursuant to this Deed of Trust
or the Credit Agreement and also by Borrower under and pursuant to each of the
other Loan Documents referred to in, or executed in connection with, the Credit
Agreement;

C. The payment of all reasonable costs, expenses, legal fees, including those
incurred in proceedings under 11 U.S.C., and liabilities incurred by Agent and
the Lenders in connection with the enforcement of any of Agent’s or any Lender’s
rights or remedies under this Deed of Trust, the other Loan Documents, or any
other instrument, agreement or document which evidences or secures any other
obligations or collateral therefor, whether now in effect or hereafter executed;
and

D. The payment, performance, discharge and satisfaction of all other liabilities
and obligations of Trustor to Agent or any Lender, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
without limitation express or implied upon the generality of the foregoing, each
liability and obligation of Borrower under any one or more of the Loan Documents
and any amendment, extension, modification, replacement or recasting of any one
or more of the instruments, agreements and documents referred to herein or
therein or executed in connection with the transactions contemplated hereby or
thereby, including, without limitation, those arising in connection with any
Hedging Obligations.

This instrument is sometimes referred to as “this Deed of Trust”.

 

-4-



--------------------------------------------------------------------------------

Trustor hereby grants to Agent, on behalf of the Lenders, a continuing security
interest in all of the Mortgaged Property in which a security interest may be
granted under the Uniform Commercial Code as such is in effect in the State of
California including, without limitation, the Fixtures and the Personal
Property, together with all proceeds and products, whether now or at any time
hereafter acquired and used in any way in connection with the development,
construction, marketing or operation of the Real Estate, or in connection with
the Project, to secure all Obligations.

This Deed of Trust creates a lien on the Mortgaged Property, and to the extent
the Mortgaged Property is not real property under applicable law this Deed of
Trust constitutes a security agreement under the California Uniform Commercial
Code and any other applicable law and is filed as a fixture filing. If required
by Agent, at any time during the term of this Deed of Trust, Trustor will
execute and deliver to Agent, in form satisfactory to Agent, additional security
agreements, financing statements and/or other instruments covering all Personal
Property or Fixtures of Trustor which may at any time be furnished, placed on,
or annexed or made appurtenant to the Real Estate or used, useful or held for
use, in the operation of the Improvements.

Trustor covenants, warrants, represents and agrees with Agent, its successors
and assigns, that:

 

1. Title. Trustor has good record and marketable title to the Mortgaged Property
and has good right, full power and lawful authority to grant and convey the same
in the manner aforesaid; and that the Mortgaged Property are free and clear of
all encumbrances and exceptions, except for the schedule of exceptions, if any,
listed in the title insurance policy insuring Agent’s interest in the Mortgaged
Property which are incorporated into this Deed of Trust, and specifically
Exhibit B hereof, by this reference (the “Permitted Title Exceptions”). Trustor
shall make any further assurances of title that Agent may in good faith require
including, without limitation, such further instruments as may be requested by
Agent to confirm the assignment to Beneficiary of all Awards.

 

2. Performance of Obligations. Trustor shall pay the Note and interest thereon
as the same shall become due and payable, and pay and perform and observe all of
the obligations and conditions set forth in each of the Note, this Deed of
Trust, the Assignment of Leases and Rents, the Credit Agreement, and each of the
other Loan Documents or other agreements, if any, executed by Trustor in
connection with the Loan.

 

3.

Protection and Maintenance. Consistent with the Credit Agreement and, in all
cases, ordinary wear and tear excepted, Trustor shall protect and maintain, or
cause to be maintained, in good, first-class and substantial order, repair and
tenantable condition at all times, including, where applicable, construction of
the Improvements contemplated by the Credit Agreement, the buildings and
structures now standing or hereafter erected on the Mortgaged Property, and any
additions and improvements thereto, and all Personal Property now or hereafter
situated therein, and the utility services on the Mortgaged

 

-5-



--------------------------------------------------------------------------------

 

Property, the parking areas and access roads on the Mortgaged Property, and all
building fixtures and equipment and articles of personal property now or
hereafter acquired and used in connection with the operation of the Mortgaged
Property. Trustor shall promptly replace any of the aforesaid which may become
lost, destroyed or unsuitable for use with other property of similar character,
consistent with any applicable provisions of the Credit Agreement.

 

4. Insurance Coverages. Trustor shall insure (or cause to be insured) the
Mortgaged Property and the operation thereof with such coverages and in such
amounts as are required by the provisions of the Credit Agreement and shall at
all times keep such insurance in full force and effect and pay all premiums
therefor annually, in advance. Trustor hereby irrevocably appoints Agent its
true and lawful attorney-in-fact, with full power of substitution, to assign any
such policy in the event of the foreclosure of this Deed of Trust or other
transfer of title to the Mortgaged Property in extinguishment, in whole or in
part of the Obligations secured hereby.

 

5. Insurance Proceeds. Subject to the provisions of the Credit Agreement
relating to the application of insurance proceeds, the proceeds of any hazard
insurance shall be applied to or toward the indebtedness secured hereby in such
order as Agent may determine. Notwithstanding anything in this Section 5 to the
contrary, however, if the insurer denies liability to Trustor, Trustor shall not
be relieved of any obligation under Section 3 of this Deed of Trust. If,
pursuant to the provisions hereof and of the Credit Agreement, Agent and the
Lenders applies insurance proceeds to the Loan and does not release the same to
Trustor, the obligation of Trustor to repair, restore or rebuild shall be
limited to taking all actions reasonably required to make the Mortgaged Property
safe and in compliance with Legal Requirements and to restore the undamaged
portion to an economically functional unit to the extent that it is reasonably
possible to do so, taking into consideration, without limitation, the economic
viability of such unit within the context of the then current condition of the
overall Mortgage Property.

 

6.

Eminent Domain. Subject to the provisions of the Credit Agreement relating to
the application of condemnation proceeds, the Awards of damages on account of
any condemnation for public use of, or injury to, the Mortgaged Property shall
be paid to Agent; such Awards shall, at the option of Agent, be applied to or
toward the indebtedness secured hereby in such order as Agent may determine, or
in the case of a partial taking, at Agent’s discretion, may be so applied or
released to Trustor upon such conditions as Agent may prescribe to be applied to
restoration of that part of the Mortgaged Property which remains, but not more
than such portion of such Awards as may be required to restore or repair such
damage or injury shall be so released; and any balance remaining shall be
applied by Agent to or toward the indebtedness secured hereby in such order as
Agent may determine. If Agent and the Lenders apply such Awards to the Loan and
do not release the same to Trustor, the obligation of Trustor to repair, restore
or rebuild shall be limited to taking all actions reasonably required to make

 

-6-



--------------------------------------------------------------------------------

 

the Mortgaged Property, or what remains thereof, safe and in compliance with
Legal Requirements and to restore the remaining portion to an economically
functional unit to the extent that it is reasonably possible to do so, taking
into consideration, without limitation, the economic viability of such unit
within the context of the then current condition of the overall Mortgage
Property.

 

7. No Waste; Compliance With Law. Trustor shall not commit or suffer any strip
or waste of the Mortgaged Property, or any portion thereof (ordinary wear and
tear excepted), or any violation of any law, rule, regulation, ordinance,
license or permit, or the requirements of any licensing authority affecting the
Mortgaged Property or any business conducted thereon, and shall not commit or
suffer any demolition, removal or material alteration of any of the Mortgaged
Property (except for the replacement of Fixtures and Personal Property in the
ordinary course of business, so long as items of comparable value and quality
are installed free and clear of liens in favor of any other party), without the
express prior written consent of Agent in each instance which consent shall not
be unreasonably withheld or delayed, and shall not violate nor suffer the
violation of the covenants and agreements, if any, of record against the
Mortgaged Property, and in all respects Trustor shall do all things necessary to
comply with, and keep in full force and effect all licenses, permits and other
governmental authorizations for the operation of the Mortgaged Property for its
intended purposes, including, without limitation express or implied, the
licenses, permits and authorizations referenced in the Credit Agreement.

 

8. Environmental and Related Matters; Indemnification. The Trustor shall at all
times comply with all of the terms, conditions and provisions imposed on Trustor
under the Environmental Indemnity.

 

9. Payment of Taxes and Prevention of Liens. Trustor shall pay before delinquent
or before any penalty for nonpayment attaches thereto, all taxes, assessments
and charges of every nature and to whomever assessed that may now or hereafter
be levied or assessed upon the Mortgaged Property or any part thereof, or upon
the rents, issues, income or profits thereof or upon the lien or estate hereby
created, whether any or all of said taxes, assessments or charges be levied
directly or indirectly or as excise taxes or as income taxes. Trustor may apply
for tax abatements and prosecute diligently and in good faith claims for refund,
and may also challenge any taxes, assessments and charges through normal or
authorized procedures or processes, in any case, so long as: (i) no additional
taxes, interest thereon or penalties are incurred thereby, (ii) a sufficient tax
reserve fund, if applicable in the context, and if applicable, as determined by
Agent in good faith has been deposited with Agent, and (iii) no proceedings are
instituted to divest Trustor of title to all or any portion of the Mortgaged
Property. Trustor shall pay all sums which, if unpaid, may result in the
imposition of a lien on the Mortgaged Property before such lien may attach
(except that real estate taxes need not be paid prior to the due date thereof)
or which may result in conferring upon a tenant of any part or all of the
Mortgaged Property a right to recover such sums as prepaid rent.

 

-7-



--------------------------------------------------------------------------------

10. Due On Sale; No Other Encumbrances; No Transfer of Ownership Interests;
Failure to Comply with Permitted Title Exceptions. Except as otherwise
specifically provided for in the Credit Agreement, or in this Deed of Trust, it
shall be an Event of Default under the Credit Agreement, a breach of the
conditions of this Deed of Trust and an event permitting Agent or any Lender to
accelerate all indebtedness secured hereby, if, without Agent’s prior written
consent in each instance, which consent may be granted, withheld or
conditionally granted in Agent’s sole discretion: (a) there is any sale,
conveyance, transfer or encumbrance of, or lien imposed upon, all or any portion
of the Mortgaged Property; or (b) there is a failure to comply with the
provisions of, or there is a default under, any of the Permitted Title
Exceptions unless cured within any applicable grace period provided for in the
applicable Permitted Title Exception.

 

11. Agent’s and Lenders’ Rights. If Trustor shall neglect or refuse: (a) to
maintain and keep in good repair the Mortgaged Property or any part thereof as
required by this Deed of Trust or the Credit Agreement, or (b) to maintain and
pay the premiums for insurance which may be required by this Deed of Trust or
the Credit Agreement, or (c) to pay and discharge all taxes –of whatsoever
nature, assessments and charges of every nature and to whomever assessed, as
required by this Deed of Trust or the Credit Agreement, or (d) to pay the sums
required to be paid by this Deed of Trust or the Credit Agreement, or (e) to
satisfy any other terms or conditions of this Deed of Trust, or any instrument
secured hereby, Agent may, at its election in each instance, but without any
obligation whatsoever to do so, upon thirty (30) days prior written notice
(except in the case of (i) an emergency where there is danger to person or
property, or (ii) required insurance coverage would lapse, or (iii) an Event of
Default exists, in each of which events no notice shall be required), but in any
event subject to any relevant provision of the Credit Agreement, cause such
repairs or replacements to be made, obtain such insurance or pay said taxes,
assessments, charges, and sums, incur and pay reasonable amounts in protecting
its rights hereunder and the security hereby granted, pay any balance due under
any conditional agreement of sale (or lease) of any property included as a part
of the Mortgaged Property, and pay any amounts as Agent deems reasonably
necessary or appropriate to satisfy any term or condition of this Deed of Trust,
which Trustor shall have failed to satisfy, or to remedy any breach of such term
or condition, and any amounts or expenses so paid or incurred, together with
interest thereon from the date of payment by Agent or the Lenders at the Default
Rate as provided in the Note or Credit Agreement shall be immediately due and
payable by Trustor to Agent and the Lenders and until paid shall be secured
hereby equally and ratably, and the same may be collected as part of said
principal debt in any suit hereon or upon the Note. No payment by Agent or the
Lenders shall relieve Trustor from any default hereunder or impair any right or
remedy of Agent consequent thereon.

 

12. Reserved.

 

13.

Certain Expenses. If any action or proceeding is commenced, including, without
limitation, an action to foreclose this Deed of Trust or to collect the debt
hereby secured,

 

-8-



--------------------------------------------------------------------------------

 

to which action or proceeding Agent or any Lender is made a party by reason of
the execution of this Deed of Trust, or by reason of any obligation which it
secures, or by reason of entry or any other action under this Deed of Trust, or
if in Agent’s judgment it becomes necessary in connection with legal proceedings
or otherwise to defend or uphold the Deed of Trust hereby granted or the lien
hereby created or any act taken to defend or uphold the Deed of Trust hereby
granted or the lien hereby created or any act taken under this Deed of Trust,
all sums reasonably paid or incurred by Agent or any Lender for the expense of
any litigation or otherwise, in connection with any rights created by this Deed
of Trust or any other Loan Document, shall be paid by Trustor, or may at the
option of Agent, if not so paid, be added to the debt secured hereby and shall
be secured hereby equally and ratably and shall bear interest until paid at the
Default Rate set forth in the Note or the Credit Agreement.

 

14. Regarding Leases. Except for leases entered into with self storage customers
or any leases in connection with other uses not exceeding five percent (5%) of
the annual gross revenue for the Property, and except as otherwise provided in
the Credit Agreement, Trustor shall not enter into any leases or occupancy
agreements with respect to the Mortgaged Property and shall not modify or amend
any such leases or occupancy agreements without Agent’s prior written consent in
each instance. As to all leases and occupancy agreements other than self storage
customer leases or any leases or occupancy agreements in connection with other
uses not exceeding five percent (5%) of the annual gross revenue for the
Property, but in any event subject to the terms of the Credit Agreement, Agent,
at its option from time to time, may require that all security deposits and
similar funds or security provided by a lessee or occupant be deposited with
Agent, or with an escrow agent satisfactory to Agent, subject to the rights of
the lessee or occupant, but otherwise subject to a security interest in favor of
Agent.

 

15. Declaration of Subordination. At the option of Agent, which may be exercised
at any time or from time to time, by written notice to Trustor and to any
applicable tenant, this Deed of Trust shall become subject and subordinate, in
whole or in part (but not with respect to priority of entitlement to insurance
proceeds or condemnation proceeds as contemplated hereunder or in the Credit
Agreement), to any and all leases of all or any part of the Mortgaged Property
upon the execution by Agent and recording or filing thereof, at any time
hereafter in the appropriate official records of the county wherein the
Mortgaged Property are situated of a unilateral declaration to that effect.

 

16.

Further Assignment by Trustor. Consistent with and subject to the Credit
Agreement, Trustor hereby further assigns to Agent, on behalf of the Lenders, as
security for the Obligations, the lessor’s interests in any or all leases, now
or hereafter outstanding, and to the extent it may lawfully do so Trustor’s
interests in all agreements, contracts, licenses and permits, now or hereafter
outstanding, affecting all or any portion of the Mortgaged Property. Trustor
shall execute, acknowledge and deliver such further or confirmatory assignments
thereof, by instruments in form satisfactory to the Agent, as Agent may

 

-9-



--------------------------------------------------------------------------------

 

reasonably require. Trustor hereby authorizes Agent in the event of foreclosure,
to sell and assign said interests to the purchaser at foreclosure, but neither
such assignment nor any such future assignment shall be construed as binding
Agent to any lease, agreement, contract, license or permit so assigned, or to
impose upon Agent any obligations with respect thereto. Trustor hereby
irrevocably appoints Agent, or any agent designated by Agent, the true and
lawful attorney-in-fact of Trustor, with full power of substitution, to execute,
acknowledge and deliver any such assignment on behalf of Trustor which Trustor
fails or refuses to do.

 

17. Assignment of Rents. Consistent with and subject to the Credit Agreement,
Trustor does hereby authorize and empower Agent to collect all rents, issues and
profits arising or accruing under the Leases or from the Mortgaged Property as
they become due, and does hereby irrevocably authorize and direct, each and
every present and future Tenant of the whole or any part of the Mortgaged
Property, upon receipt of written notice from Agent in accordance with
California Civil Code Section 2938(k) (as same may be amended from time to
time), to pay all rents, issues and profits thereafter arising or accruing under
the Leases or from the Mortgaged Property to Agent and to continue to do so
until otherwise notified by Agent, and Trustor agrees that each and every Tenant
shall have the right to rely upon such notice by Agent without any obligation or
right to inquire as to whether any Event of Default exists and notwithstanding
any notice or claim of Trustor to the contrary, and that Trustor shall have no
right or claim against any Tenant for any rents paid by such Tenant to Agent
following receipt of such notice.

 

18. UCC Filing. Trustor upon Agent’s written request shall promptly cause this
Deed of Trust and any required financing statements to be recorded and
re-recorded, registered and re-registered, filed and re-filed at such times and
places as may be required by law or reasonably deemed advisable by Agent to
create, preserve or protect the priority hereof and of any lien created hereby
upon the Mortgaged Property or any part thereof; and Trustor shall from time to
time do and cause to be done all such things as may be required by Agent, or
required by law, including all things which may from time to time be necessary
under the Uniform Commercial Code of the State of California fully to create,
preserve and protect the priority hereof and of any lien created hereby upon
said property. Trustor hereby irrevocably appoints Agent, or any agent
designated by Agent, the true and lawful attorney-in-fact of Trustor, with full
power of substitution, to execute, acknowledge and deliver any such things on
behalf of Trustor which Trustor fails or refuses to do.

 

19. Right to Deal with Successor. Agent may, without notice to any person, deal
with any successor in interest of Trustor herein regarding this Deed of Trust
and the debt hereby secured in all respects as it might deal with Trustor
herein, without in any way affecting the liability hereunder or upon the debt
hereby secured of any predecessor in interest of the person so dealt with; and
no foreclosure or sale of the Mortgaged Property hereby encumbered, nor any
forbearance on the part of Agent, nor any extension by Agent of the time for
payment of the debt hereby secured, shall operate to release, discharge, modify,
change or affect the original liability of any predecessor in interest of the
equity owner at the time of such sale, forbearance or extension.

 

-10-



--------------------------------------------------------------------------------

20. Acceleration of Debt. If there is an Event of Default under the Note or the
Credit Agreement or if an event occurs which pursuant to the Note or the Credit
Agreement entitles Agent to accelerate the Loan, then, at the option of Agent,
the entire indebtedness hereby secured shall become immediately due and payable
without further notice, except to the extent any further notice is required
under the Credit Agreement.

 

21. Additional Rights of Agent.

21.1 Enter and Perform. Trustor authorizes Agent, in addition to all other
rights granted by law or by this Deed of Trust, or by any of the other Loan
Documents, whenever and as long as any Default hereunder or under the Credit
Agreement shall exist and remain uncured beyond the applicable grace period, if
any, and without notice beyond the notice, if any, required to be given by the
terms of the Note or the Credit Agreement, or upon the occurrence of an Event of
Default under the Credit Agreement, to enter and take possession of all or any
part of the Mortgaged Property and to use, lease, operate, manage and control
the same and conduct the business thereof, and perform lessor’s obligations
under any lease or Trustor’s obligations under any other agreement affecting all
or any part of the Mortgaged Property, and collect the rents, profits and all
receipts of every nature therefrom as Agent shall deem best.

21.2 Repairs and Improvements. Upon every such entry as contemplated in
Section 21.1 hereof, Agent may from time to time at the expense of Trustor make
all such repairs, replacements, alterations, additions and improvements to the
Mortgaged Property as Agent may deem proper, but in no event shall Agent be
obligated to do so, and may, but shall not be obligated to, exercise all rights
and powers of Trustor, either in the name of Trustor, or otherwise as Agent
shall determine. Without limitation express or implied upon the generality of
the foregoing, Agent shall have the right to do all things necessary or
desirable in order to keep in full force and effect all applicable licenses,
permits and authorizations and any amendments thereto.

21.3 Pay Costs and Expenses. Upon such entry as contemplated in Section 21.1
hereof, Agent may, at its option, but without any obligation to do so, do any
one or more of the following: pay and incur all expenses necessary or deemed by
it appropriate for the holding and operating of the Mortgaged Property, the
conduct of any business thereon, the maintenance, repair, replacement,
alteration, addition and improvement of the Mortgaged Property, including
without limitation payments of taxes, assessments, insurance, wages of employees
connected with the Mortgaged Property or any business conducted thereon, charges
and reasonable compensation for services of Agent, its attorneys and accountants
and all other persons engaged or employed in connection with the Mortgaged
Property or of any business conducted thereon and, in addition, Agent, at its
option, may, but shall not be obligated to, make payments or incur liability
with respect to obligations arising prior to the date it takes possession.

 

-11-



--------------------------------------------------------------------------------

21.4 Add to Secured Indebtedness. All obligations so paid or incurred by Agent
shall be reimbursed or paid for by Trustor upon demand and prior to the
repayment thereof shall be added to the debt secured hereby and shall bear
interest at the Default Rate provided for in the Note or the Credit Agreement,
and shall be secured hereby equally and ratably. Agent may also reimburse itself
therefor from the income or receipts of the Mortgaged Property or any business
conducted thereon, or from the sale of all or any portion of the Mortgaged
Property. Agent may also apply toward any of the Obligations any tax or
insurance reserve account, deposit or any sum credited or due from Agent to
Trustor without first enforcing any other rights of Agent against Trustor or the
against any endorser or guarantor of any of the Obligations or against the
Mortgaged Property.

21.5 Attorney-In-Fact. Trustor hereby irrevocably constitutes and appoints
Agent, or any agent designated by Agent, for so long as this Deed of Trust
remains undischarged of record, as attorney-in-fact of Trustor to execute,
acknowledge, seal and deliver all instruments, agreements, deeds, certificates
and other documents of every nature and description in order to carry out or
implement the exercise of Agent’s rights hereunder and under the other Loan
Documents.

21.6 Power of Sale. Upon the occurrence of an Event of Default under the Note,
the Loan Agreement, this Deed of Trust, or any of the Loan Documents which
remains uncured beyond the applicable grace period, if any, then in any such
event, Agent, at its option, may:

(i) Institute a foreclosure action in accordance with the law of the State of
California or take any other action as may be allowed, at law or in equity, for
the enforcement of the Loan Documents and realization on the Mortgaged Property
or any other security afforded by the Loan Documents. In the case of a judicial
proceeding, Agent may proceed to final judgment and execution for the amount of
the Obligations owed as of the date of the judgment, together with all costs of
suit, reasonable attorneys’ fees (including those incurred pursuant to
proceedings under 11 U.S.C.) and interest on the judgment at the maximum rate
permitted by law from the date of the judgment until paid;

 

-12-



--------------------------------------------------------------------------------

(ii) Institute a non-judicial foreclosure proceeding in compliance with
applicable law in effect on the date foreclosure is commenced for the Trustee to
sell the Mortgaged Property either as a whole or in separate parcels as Agent
may determine at public sale or sales to the highest bidder for cash, in order
to pay the Obligations. If the Mortgaged Property is sold as separate parcels,
Agent may direct the order in which the parcels are sold. Trustee shall deliver
to the purchaser a Trustee’s deed or deeds without covenant or warranty, express
or implied. Trustee may postpone the sale of all or any portion of the Property
by public announcement at the time and place of sale, and from time to time may
further postpone the sale by public announcement in accordance with applicable
law.

21.7 Receivership. Upon the occurrence of an Event of Default under the Note,
the Loan Agreement, this Deed of Trust, or any of the Loan Documents, Agent, at
its option, may have a receiver appointed to enter into possession of the
Mortgaged Property, lease the Mortgaged Property, collect the revenues from any
Leases (“Revenue”) and apply them as the appropriate court may direct. Agent
shall be entitled to the appointment of a receiver without the necessity of
proving either the inadequacy of the security or the insolvency of Trustor.
Trustor shall be deemed to have consented to the appointment of the receiver.
The collections or receipt of any of the Revenue by Agent or any receiver shall
not affect or cure and Event of Default. Agent’s rights hereunder are in
addition to its rights under California Code of Civil Procedure Section 564, as
such Section may be amended from time to time.

21.8 Action for Breach of Contract. In accordance with California Code of Civil
Procedure Section 736, as such Section may be amended from time to time, Agent
may bring an action for breach of contract against Trustor, for breach of any
“environmental provision” (as such term is defined in such Section 736) made by
Trustor herein or in any other Loan Document, for the recovery of damages and/or
for the enforcement of the environmental provision.

21.9 Waiver of Security. In accordance with California Code of Civil Procedure
Section 726.5, as such Section may be amended from time to time, Agent may waive
the security of this Deed of Trust as to any parcel of the land that is
“environmentally impaired” or is an “affected parcel” (as such terms are defined
in such Section 726.5), and as to any Tangible Property attached to such parcel,
and thereafter exercise against Trustor, to the extent permitted by such
Section 726.5, the rights and remedies of an unsecured creditor, including
reduction of Agent’s claim against Trustor to judgment, and any other rights and
remedies permitted by law. Trustor and Agent acknowledge that pursuant to
California Code of Civil Procedure Section 726.5, Agent’s rights under this
Section 21.9 are limited to instances in which Trustor or any affiliate, agent,
cotenant, partner or joint venture or Trustor either (i) caused, contributed to,
permitted or acquiesced in the release (as defined in such Section 726.5) or
threatened release of hazardous materials, or (ii) had actual knowledge or
notice of such release or threatened release prior to the execution and delivery
of this Deed of Trust and failed to disclose such release or

 

-13-



--------------------------------------------------------------------------------

threatened release to Agent in writing after Agent’s written request for
information concerning the environmental condition of the Mortgaged Property,
unless Agent otherwise obtained actual knowledge of such release or threatened
release prior to the execution and delivery of the Deed of Trust.

In the event Agent elects, in accordance with California Code of Civil Procedure
Section 726.5, to waive all or part of the security of this Deed of Trust and
proceed against Trustor on an unsecured basis, the valuation of the land, the
determination of the environmentally impaired status of such security and any
cause of action for a money judgment shall, at the request of Agent, be referred
to a referee in accordance with California Code of Civil Procedure Sections 638
et seq. Such referee shall be an M.A.I. appraiser selected by Agent and approved
by Trustor, which approval shall not be unreasonably withheld or delayed. The
decision of such referee shall be binding upon both Trustor and Agent, and
judgment upon the award rendered by such referee shall be entered in the court
in which such proceeding was commenced in accordance with California Code of
Civil Procedure Sections 644 and 645. Trustor shall pay all reasonable costs and
expenses incurred by Agent in connection with any proceeding under California
Code of Civil Procedure Section 726.5, as such Section may be amended from time
to time.

 

22. Contest of Laws. Trustor shall have the right to contest by appropriate
legal proceedings, but without cost or expense to Agent or any Lender, the
validity of any Legal Requirements affecting the Mortgaged Property subject to
the provisions of the Credit Agreement and the Environmental Indemnity dealing
with the right to contest, but only if compliance may be so contested without:
(a) the imposition of any charge, lien or liability against the Mortgaged
Property, (b) the loss or suspension of any license, right or permit with
respect to the Mortgaged Property, and (c) causing any Default to exist under
the Credit Agreement or any other Loan Document. Subject to the foregoing,
Trustor may postpone compliance therewith until the final determination of any
such proceedings, provided it shall be prosecuted with due diligence and
dispatch, and if any lien or charge is incurred, Trustor may, nevertheless, make
the contest and delay compliance, provided Agent is furnished with security
satisfactory to Agent in its sole and absolute discretion against any loss or
injury by reason of such noncompliance or delay and provided further that the
same is and may be done without causing any Default to exist under the Credit
Agreement or any of the other Loan Documents.

 

23. Notices. Any demand, notice or request by either party to the other shall be
given in the manner provided therefor in the Credit Agreement. Unless otherwise
provided by applicable law, Trustee shall be under no obligation to notify any
party hereto of any action or proceeding of any kind in which Trustor, Agent or
any Lender and/or Trustee shall be a party, unless brought by Trustee, or of any
pending sale under any other deed of trust.

 

-14-



--------------------------------------------------------------------------------

24. Agent/Lender Not Obligated; Cumulative Rights. Nothing in this instrument
shall be construed as obligating Agent or any Lender to take any action or incur
any liability with respect to the Mortgaged Property or any business conducted
thereon, and all options given to Agent are for its benefit and shall and may be
exercised in such order and in such combination as Agent in its sole discretion
may from time to time decide.

 

25. Severability. In case any one or more of the provisions of this Deed of
Trust, the Note, the Assignment of Leases and Rents, the Credit Agreement, any
of the other Loan Documents, or any other agreement now or hereafter executed in
connection with any one or more of the foregoing are held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof. Each of the provisions of every
such agreement, document or instrument shall be enforceable by Agent to the
fullest extent now or hereafter not prohibited by applicable law.

 

26. No Waiver. No consent or waiver, express or implied, by Agent to or of any
Default by Trustor shall be construed as a consent or waiver to or of any other
Default at the same time or upon any future occasion.

 

27. Power of Sale. In exercising its power of sale under this instrument, Agent
may sell the Personal Property, or any part thereof, either separately from or
together with the Real Estate and the balance of the Mortgaged Property, or any
part thereof, either as one parcel or unit or in such separate parcels or units,
all as Agent may in its discretion elect; and may so sell the Mortgaged
Property, or the Real Estate, as one parcel or unit or in such separate parcels
or units, all as Agent may in its discretion elect; and may so sell the
Mortgaged Property or any part thereof either separately from or together with
the whole or any part of other collateral which may constitute security for any
obligation secured by the Mortgaged Property, also as Agent may in its
discretion elect. In the event of any separate sale of Personal Property, Agent
will give to Trustor reasonable notice of the time and place of any public sale
or of the time after which any private sale or other intended disposition
thereof is to be made, and such requirement of reasonable notice shall be met if
such notice is mailed postage prepaid to the address of Trustor as provided in
this Deed of Trust at least ten (10) days before the time of the sale or other
disposition.

 

28.

Waivers By Trustor. Trustor, to the fullest extent that Trustor may do so,
hereby: (a) agrees that Trustor will not at any time insist upon, plead, claim
or take the benefit or advantage of any law now or hereafter in force providing
for any appraisement, valuation, stay or extension, or any redemption after
foreclosure sale, and waives and releases all rights of redemption after
foreclosure sale, valuation, appraisement, stay of execution, notice of election
to mature or declare due the debt secured hereby; and (b) waives all rights to a
marshalling of the assets of Trustor, including the Mortgaged Property, or to a
sale in inverse order of alienation in the event of a sale hereunder of the
Mortgaged Property, and agrees not to assert any right under any statute or rule
of law pertaining to the marshalling of assets, sale in inverse order of
alienation, or other matters whatever to defeat, reduce or affect the right of
Agent under the terms of this Deed of

 

-15-



--------------------------------------------------------------------------------

 

Trust or the Note to a sale of the Mortgaged Property for the collection of the
indebtedness evidenced by the Note without any prior or different resort for
collection, or the right of Agent to the payment of such indebtedness out of the
proceeds of sale of the Mortgaged Property in preference to every other claimant
whatever.

 

29. Trustee. Trustee may resign at any time after furnishing the Agent with
written notice of Trustee’s intention to resign. In the event of the resignation
or death of Trustee, or Trustee’s failure, refusal or inability, for any reason,
to perform any of the trusts herein declared, or, at the option of Agent,
without cause, Agent may appoint, in writing, a substitute trustee, who shall
thereupon succeed to all the estates, titles, rights, powers, and trusts herein
granted to and vested in Trustee. If Agent is a corporation, such appointment
may be made on behalf of such Agent by any person who is then the president, or
a vice-president, assistant vice-president, treasurer, cashier, secretary, or
any other authorized officer or agent of Agent. In the event of the resignation
or death of any substitute trustee, or such substitute trustee’s failure,
refusal or inability to perform such trusts, or, at the option of Agent, without
cause, successive substitute trustees may thereafter, from time to time, be
appointed in the same manner. Wherever herein the word “Trustee” is used, the
same shall mean the person who is the duly appointed trustee in the first
paragraph of this Deed of Trust or substitute trustee hereunder at the time in
question.

 

30. Business Loan: Not Personal Residence. Trustor covenants, warrants and
represents that all of the proceeds of the Loan secured hereby were incurred
primarily for commercial, investment or business purposes, none of the proceeds
of the Loan secured hereby shall be used for personal, family or household
purposes, and that no individual liable for the Loan resides or intends to
reside in any portion of the Mortgaged Property.

 

31. Certification. Trustor hereby certifies that it is a duly organized, validly
existing limited liability company organized and in good standing under the laws
of the State of Delaware and that the execution and delivery hereof and of all
of the other Loan Documents by the Trustor, have been duly authorized and are in
full force and effect.

 

32. Governing Law and Consent to Jurisdiction.

32.1 Substantial Relationship. It is understood and agreed that all of the Loan
Documents were delivered in the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transactions
embodied by the Loan Documents.

32.2 Place of Delivery. Trustor agrees to furnish to Agent at Agent’s office in
New York, New York all further instruments, certifications and documents to be
furnished hereunder, if any.

 

-16-



--------------------------------------------------------------------------------

32.3 Governing Law. This Deed of Trust, except as otherwise provided in
Section 32.4, and each of the other Loan Documents shall in all respects be
governed, construed, applied and enforced in accordance with the internal laws
of the State of New York without regard to principles of conflicts of law.

32.4 Exceptions. Notwithstanding the foregoing choice of law:

(a) The creation and perfection of the lien and any assignment of rents and
security interest hereunder and the procedures governing the enforcement by
Agent or any Lender of its foreclosure and other remedies against Trustor under
this Deed of Trust and under the other Loan Documents with respect to the
Mortgaged Property or other assets situated in the State of California,
including by way of illustration, but not in limitation, non-judicial
foreclosure and actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of the State of
California; and

(b) Agent or any Lender shall comply with applicable law in the State of
California to the extent required in connection with the foreclosure of the
security interests and liens created under this Deed of Trust and the other Loan
Documents with respect to the Mortgaged Property or other assets situated in the
State of California.

Nothing contained herein or any other provisions of the Loan Documents shall be
construed to provide that the substantive laws of the State of California shall
apply to any parties’ rights and obligations under any of the Loan Documents,
which are and shall continue to be governed by the substantive law of the State
of New York, except as expressly set forth in clauses (a) and (b) of this
Section 32.4. In addition, the fact that portions of the Loan Documents may
include provisions drafted to conform to the law of the State of California is
not intended, nor shall it be deemed, in any way, to derogate the parties’
choice of law as set forth or referred to in this Deed of Trust, the Loan
Agreement or in the other Loan Documents. The parties further agree that Agent
or any Lender may enforce its rights under the Loan Documents including, but not
limited to, its rights to sue Trustor or to collect any outstanding indebtedness
in accordance with applicable law.

32.5 Consent to Jurisdiction. Trustor hereby consents to the nonexclusive
personal jurisdiction in any state or Federal court located within the State of
New York and the State of California.

 

33. Headings. Headings and captions in this Deed of Trust are for convenience
and reference only and the words and phrases contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of any of the provisions hereof.

 

-17-



--------------------------------------------------------------------------------

34. Time of Essence. Time shall be of the essence of each and every provision of
the Loan Agreement, the Note, this Deed of Trust and each of the other Loan
Documents.

[Remainder of Page Intentionally Left Blank]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has caused this Deed of Trust to be duly executed
and delivered as of the date first written above.

 

TRUSTOR:   SSTI 12714 S LA CIENEGA BLVD, LLC,   a Delaware limited liability
company   By:   Strategic Storage Trust, Inc.,    

a Maryland corporation,

its Manager

    By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President

(Notary)